                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAG BROWN,                                         Case No. 19-cv-05773-EMC
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING JOINT MOTION
                                   9             v.                                         FOR APPROVAL OF INDIVIDUAL
                                                                                            SETTLEMENTS
                                  10     QUANTCAST CORP.,
                                                                                            Docket No. 64
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          This matter came before the Court on the Parties’ Joint Motion for Approval of Individual

                                  15   Settlements. Having reviewed the Parties’ submissions and good cause appearing therefore, the

                                  16   motion is hereby GRANTED.

                                  17          The Court finds that the individual settlements offer fair value to the Settling Plaintiffs, and

                                  18   reflect a reasonable compromise of bona fide disputes. The Agreements therefore satisfy the

                                  19   standard for approval of FLSA settlements. The Court also approves the requested attorneys’ fees

                                  20   and costs as set out in the Settlement Agreements and in the Parties’ Motion.

                                  21          Accordingly, the Motion is GRANTED in full.

                                  22          The Court notes that, in his complaint, Plaintiff asserted not only a FLSA claim but also a

                                  23   claim for violation of California Business & Professions Code § 17200. Plaintiff brought the

                                  24   § 17200 claim on his own behalf and on behalf of a class of similarly situated persons. With the

                                  25   settlements, Plaintiff’s individual § 17200 claim has been settled, and Plaintiff is dismissing

                                  26   without prejudice the § 17200 class claim. Plaintiff is ordered to give notice of the dismissal,

                                  27   without prejudice, of the § 17200 class claim to (1) any former or current employee to whom

                                  28   Plaintiff’s counsel sent a letter about the lawsuit, see Brome Decl. ¶ 3, and (2) any former or
                                   1   current employee with whom Plaintiff’s counsel communicated about the lawsuit. In the notice,

                                   2   Plaintiff shall also inform the employees that the statute of limitations continues to run on the

                                   3   § 17200 claim should they wish to pursue such a claim on their own. Finally, Plaintiff shall attach

                                   4   to the notice a copy of this order.

                                   5           Plaintiff shall provide notice within a week of the date of this order. Within a week of the

                                   6   date of this order, Plaintiff shall also file a declaration, certifying that notice has been provided as

                                   7   ordered by the Court.

                                   8           This order disposes of Docket No. 64.

                                   9

                                  10           IT IS SO ORDERED.

                                  11

                                  12   Dated: June 2, 2021
Northern District of California
 United States District Court




                                  13

                                  14                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  15                                                       United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
